DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                              
This office action is in response to the amendment filed on 7/7/2022.  Claims 1-9 remain pending with claims 1 and 7 have been amended.                            

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                            

Response to Arguments
Applicant’s arguments filed 7/7/2022 have been fully considered but are moot because the arguments do not apply to any of the current rejection.                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2011/0075266) in view of Anzai et al (US 2017/0343807), hereafter as Anzai.                           
RE claim 1, Oka discloses the invention substantially as claimed.                       
Oka discloses that a head-mounted display (see figure 1 and sections [0027], [0029], [0006]; i.e., head-mounted device 5) comprising:  an imaging light generating device configured to emit imaging light (see figure 1 and sections [0029], [0030]; i.e., image lights Lb transmitted by way of an optical fiber cable 50 of the transmission cable portion 4, wherein the cable 4 is connected to control unit 2); and a half mirror configured to reflect the imaging light and transmit external light (see figure 1 and section [0030]; i.e., half mirror 15 configured to reflect the image light Lb and transmit external light La), wherein the imaging light is incident on the half mirror as light of a predetermined polarization state (see figure 1 and sections [0030], [0006], [0007]; i.e., the half mirror 15 is provided in front of user’s eyes in an oblique posture with respect to the direction of a line of sight of the user and causing image light Lb incident on the half mirror 15 to be reflected as light in a predetermined polarization state).                            
However, Oka does not specifically disclose that with respect to the light of the predetermined polarization state, reflectance of a first polarization by the half mirror is lower than reflectance of a second polarization by the half mirror.                          
The used for mathematical formula or range are akin to optimizing the values of a result effective variable (i.e., reflectance of a first polarization by the half mirror is lower than reflectance of a second polarization by the half mirror).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                      
Furthermore, Oka does not specifically disclose that the half mirror having a curved shape with a center portion more recessed than peripheral portions.                        
Anzai teaches that a combiner and head-up display system comprising a half-mirror film having a concave shape or convex shape which can display a projected image that may be expanded or contracted (see section [0054]).  A concave shape mirror has a curved shape with a center portion more recessed than peripheral portions.  The motivation of Anzai is to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness (see sections [0006], [0077]).                             
Oka and Anzai are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Oka by including the teachings from Anzai in order to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness.                                
RE claim 4, Oka and the rationale above disclose that a polarization absorbing film provided on an opposite side of the half mirror from a reflection surface therefore, and configured to absorb the first polarization (see sections [0010], [0011]; i.e., applying the metal film on the half mirror to increase the reflectivity of the half mirror as well as that the metal film exhibiting large absorption of light).                      
RE claims 6 and 9, Oka and the rationale above disclose that a frame configured to support the half mirror (see figure 1; i.e., frame 14 to support the half mirror 15), wherein the frame supports the half mirror to be in a position in a static visual field of an observer observing the imaging light (see figure 1; i.e., user’s eye 101 observing the imaging light Lb).                               
RE claim 7, Oka discloses the invention substantially as claimed.                       
Oka discloses that a head-mounted display (see figure 1 and sections [0027], [0029], [0006]; i.e., head-mounted device 5) comprising:  an imaging light generating device configured to emit imaging light (see figure 1 and sections [0029], [0030]; i.e., image lights Lb transmitted by way of an optical fiber cable 50 of the transmission cable portion 4, wherein the cable 4 is connected to control unit 2); at least one optical member configured to deflect a traveling direction of the imaging light and to transmit external light (see figure 1 and section [0030]; i.e., the half mirror 15 to deflect a traveling direction of the imaging light Lb and to transmit external light La); and a polarization absorbing film provided on an opposite side of the optical member from a light incident surface thereof, and configured to absorb a first polarization (see sections [0010], [0011]; i.e., applying the metal film on the half mirror 15 to increase its reflectivity as well as that the metal film exhibiting large absorption of light), wherein the imaging light is incident on the optical member as light of a predetermined polarization state (see figure 1 and sections [0030], [0006], [0007]; i.e., the half mirror 15 is provided in front of user’s eyes in an oblique posture with respect to the direction of a line of sight of the user and causing image light Lb incident on the half mirror 15 to be reflected as light in a predetermined polarization state).                            
However, Oka does not specifically disclose that the predetermined polarization state including at least the first polarization.                         
The used for mathematical formula or range are akin to optimizing the values of a result effective variable (i.e., the predetermined polarization state including at least the first polarization).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                
Furthermore, Oka does not specifically disclose that the half mirror having a curved shape with a center portion more recessed than peripheral portions.                        
Anzai teaches that a combiner and head-up display system comprising a half-mirror film having a concave shape or convex shape which can display a projected image that may be expanded or contracted (see section [0054]).  A concave shape mirror has a curved shape with a center portion more recessed than peripheral portions.  The motivation of Anzai is to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness (see sections [0006], [0077]).                             
Oka and Anzai are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Oka by including the teachings from Anzai in order to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness.                                     
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2011/0075266) in view of Tashiro (US 2020/0064592).                                  
RE claim 2, Oka discloses the invention substantially as claimed.                       
However, Oka does not specifically disclose that a polarization conversion member provided on an optical path of the imaging light between the imaging light generating device and the half mirror, and configured to convert a polarization state of the imaging light to the second polarization.                 
Tashiro teaches that an observation optical system suitable for a head-mounted display, for use in enlarging and displaying an original image displayed on an image displaying element, to thereby provide a realistic experience (see sections [0001], [0002]).  The light that is output from the image displaying surface ID is changed to linear polarization by the polarization plate E, is changed to circular polarization by the second wavelength plate D, and enters the half mirror C (see section [0071] and figure 11; i.e., the polarization plate E is a polarization conversion member provided on an optical path of the imaging light between the imaging light generating device ID and the half mirror C, and configured to convert a polarization of the imaging light to the linear polarization, a second polarization).  The motivation of Tashiro is to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display (see sections [0001], [0002]).                               
Oka and Tashiro are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oka by including the teachings from Tashiro in order to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display.                                  
RE claim 3, Oka discloses the invention substantially as claimed.                          
However, Oka does not specifically disclose that the polarization conversion member is any of a wave plate, a polarization film, and a polarization membrane.                             
Tashiro teaches that Tashiro teaches that an observation optical system suitable for a head-mounted display, for use in enlarging and displaying an original image displayed on an image displaying element, to thereby provide a realistic experience (see sections [0001], [0002]).  The light that is output from the image displaying surface ID is changed to linear polarization by the polarization plate E, is changed to circular polarization by the second wavelength plate D, and enters the half mirror C (see section [0071] and figure 11; i.e., the wavelength plate D is a polarization conversion member and also a wave plate).  The motivation of Tashiro is to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display (see sections [0001], [0002]).                               
Oka and Tashiro are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oka by including the teachings from Tashiro in order to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display.                                  

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                     
Takeda et al (US 2014/0049831):  disclose that half-mirror surface is concave shape.                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                              
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
July 21, 2022